Citation Nr: 0708619	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  02-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2. Entitlement to service connection for a left shoulder 
disability.

3. Entitlement to service connection for a lumbar spine 
disability.

4. Entitlement to service connection for a wrist condition.

5. Entitlement to service connection for osteoarthritis of 
the cervical spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In October 2002, the Board remanded the case for further 
development.  In March 2003, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Acting Veterans Law Judge, 
and in July 2003, the case was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran's right and left shoulder degenerative joint 
disease is not shown to be related to his military service.  

2.  The veteran's degenerative joint disease of the lumbar 
spine is not shown to be related to his military service.  

3.  The veteran does not have a current wrist disability.  

4.  The veteran's osteoarthritis of the cervical spine is not 
shown to be related to his military service.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 
(2006).

2.  A left shoulder disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 
5107 (West. 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 
(2006).

3.  A lumbar spine disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2006).

4.  A wrist condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303 (2006).  

5.  Osteoarthritis of the cervical spine was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where, as here, the veteran's service medical records are 
incomplete, with some having been presumed destroyed, lost, 
or are otherwise unavailable through no fault of the 
claimant, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Case law does not establish a heightened "benefit of the 
doubt" but, instead, a heightened duty on the part of VA to 
consider the applicability of the benefit of the doubt, and 
to explain its decision when the veteran's medical records 
have been destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995); 
Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 
9 Vet. App. 46 (1996).  

The veteran contends that he has a bilateral shoulder 
disability, a low back disability, a wrist disability, and a 
cervical spine disability, all related to his military 
service.  He argues that he injured his right shoulder in 
1977 when he fell of a top bunk bed at Fort Lee, injured his 
back in a car accident at Fort Hood and injured his left 
shoulder and wrist in a truck door accident when he was 
stationed in Germany.  (see, July 2001 notice of 
disagreement, March 2003 hearing transcript and December 2004 
VA examination report).  



Right and Left Shoulder Disorders

Except for the July 1976 service entrance examination report, 
the veteran's service medical records are not available.  
Evidence of record after service is dated since 1986, 
consisting of private medical records for various treatments.  
However, a finding of a right or a left shoulder disorder is 
not noted in the file until VA examination in December 2004, 
when X-rays showed that he had mild degenerative joint 
disease.  The VA examiner opined that the degenerative joint 
disease of both shoulders was not at least likely as not 
caused or aggravated by the veteran's service.  The examiner 
explained that there was no evidence of the disease process 
during or immediately after service and no reported problems 
within the past four years.  He stated that the veteran had 
generalized degeneration and osteopenia involving multiple 
joints, making him vulnerable to various arthritic and 
skeletal problems, and noted that degenerative disease was 
the most common primary form of joint disease and affected 
more than 90 percent of adults above 40 years of age.  

The objective medical evidence is against the veteran's 
claim.  There is no showing of a left or right shoulder 
disorder in service or after service until many years 
thereafter.  Although the veteran is competent to report a 
continuity of right and left shoulder problems since service, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2006); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Here, the only competent medical 
evidence of records addressing whether his right and left 
shoulder disabilities are related to service, the opinion 
offered by the December 2004 VA examiner, ruled out such a 
relationship.  As such, the preponderance of the evidence is 
against the claim.  

A Lumbar Spine Disability

Except for the July 1976 service entrance examination report, 
the veteran's service medical records are not available.  The 
post-service evidence, dated since in 1986 consists of 
private medical records.  A finding of a lumbar spine 
complaint is not noted until July 2000, when the veteran 
complained of back pain.  He reported falling off the roof of 
house two years prior and that since then had episodes of 
severe back pain.  Muscle spasm was diagnosed.  VA 
examination in December 2000 found that the veteran had low 
back injury, lumbosacral strain, degenerative joint disease.  
On VA examination in December 2004, the examiner diagnosed 
mild degenerative joint disease of the lumbar spine, which 
was also noted on X-rays.  The VA examiner opined that the 
degenerative joint disease of the lumbar spine was not at 
least likely as not caused or aggravated by the veteran's 
service.  The examiner reasoned that there was no evidence of 
the noted disease process during or immediately after service 
and no reported problems until July 2000.  He added that the 
veteran had generalized degeneration and osteopenia involving 
multiple joints, making him vulnerable to various arthritic 
and skeletal problems.  The examiner stated that degenerative 
disease was the most common primary form of joint disease and 
affected more than 90 percent of adults above 40 years of 
age.  

The objective medical evidence of record is against the 
veteran's claim.  There is no showing of a lumbar spine 
disorder in service or after service until many years 
thereafter.  Although the veteran is competent to report a 
continuity of low back problems since service, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1); see 
also Duenas; Espiritu.  Here, the only competent medical 
evidence addressing if his low back disability is related to 
service, the opinion offered by the December 2004 VA 
examiner, ruled out such a relationship.  As such, the 
preponderance of the evidence is against the claim.  

A Wrist Condition

The Board has thoroughly reviewed the claims folder and found 
no diagnosis of any current wrist disorder.  The veteran was 
afforded a VA examination in December 2004, which included a 
review of his, a physical examination and administration of 
X-rays.  No diagnosis of any wrist disorder was recorded. All 
tests were noted to be normal, and the examiner diagnosed 
normal bilateral wrists.  Service connection presupposes a 
current diagnosis of the claimed disability Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection 
for a wrist disorder is not warranted in the absence of a 
current diagnosis.  

Osteoarthritis of the Cervical Spine

Except for the July 1976 service entrance examination report, 
the veteran's service medical records are not available.  
Evidence of record after service is dated beginning in 1986 
consisting of private medical records concerning treatment 
for various disorders.  A finding of a cervical spine 
disorder is not noted in the file until June 1993 when a 
private MRI report of the cervical spine showed curvature 
straightening compatible with muscle spasm, and injury to 
neck was diagnosed.  

At a December 2000 VA examination, the veteran reported a 
history of a gunshot wound to the neck posteriorly in 1992.  
He also stated that he fell off a roof in 1997 and cracked 
his ribs.  He reported that he gradually developed back pain 
after that.  X-rays showed degenerative changes, and the 
examiner diagnosed, gunshot wound of the neck with residuals; 
osteopenia, cervical spine with osteoarthritis.  

On VA examination in December 2004, X-rays showed mild 
arthritic changes of the cervical spine, and mild 
degenerative joint disease of the cervical spine with history 
of gunshot wound to the back of the neck.  The VA examiner 
opined that the degenerative joint disease of the spine was 
not at least likely as not caused or aggravated by service.  
He explained that there was no evidence of the disease 
process during or immediately after service, and no reported 
problems until 2000.  He added that the veteran had 
generalized degeneration and osteopenia involving multiple 
joints, making him vulnerable to various arthritic and 
skeletal problems.  The examiner stated that degenerative 
disease was the most common primary form of joint disease and 
affected more than 90 percent of adults above 40 years of 
age.  

The objective medical evidence of record is against the 
veteran's claim.  There is no showing of a cervical spine 
disorder in service or until many years thereafter, and the 
only competent medical evidence addressing whether this 
disability is related to service, the opinion offered by the 
December 2004 VA examiner, ruled out such a relationship.  
Although the veteran is competent to report a continuity of 
cervical spine problems since service, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1); see also 
Duenas; Espiritu.  As such, the preponderance of the evidence 
is against the claim.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A and 38 C.F.R. §§ 3.159 and 3.326(a).  VA must 
notify a claimant and his representative of any information 
and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide, and (4) VA must 
ask the claimant to provide VA with any evidence in his or 
her possession that pertains to the claim.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In November 2004, VA issued the veteran a fully compliant 
notice letter that described the evidence needed to support 
his claims.  While he was not specifically told to submit 
evidence in his possession, he was informed of his 
responsibility to make sure that VA received all pertinent 
records not in the possession of a federal agency.  This 
letter was sent after initial RO denial, but was followed by 
the RO's readjudication of these claims, curing any defect.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran 
has had a meaningful opportunity to participate effectively 
in the processing of his claim.  Id.  Further, at his 
hearing, he was informed of alternative forms of records that 
could be submitted in support of his claim, including buddy 
statements.  Finally, in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, and in 
November 2006 correspondence, he was notified of these 
criteria.  

The duty to assist the veteran has also been satisfied in 
this case.  The veteran has had a hearing, he has been 
examined and opinions have been rendered, and records have 
been obtained.  He has not identified any records which could 
be pertinent to his claim that have not been secured.  The 
Board acknowledges that, except for the July 1976 service 
entrance examination report, the veteran's service medical 
records are not available, apparently having been misplaced 
during the course of this appeal.  Several efforts were made 
by the RO to locate these records, without success.  The 
veteran was contacted regarding supplying service medical 
records in June 2005, and the NPRC, VA Medical Center in 
Fayetteville, the Board, PIES, and the veteran's 
representative were contacted in an effort to locate the 
records. (see, May 2005 and October 2006 record of emails, 
and VA form 119).  Additionally in March 2004, the RO 
contacted NARA for records and in September 2004, the Army 
FOIA Office for records regarding the claim.  Neither agency 
was able to locate any records regarding the veteran.  
Finally, there is no indication that there are any other 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that, to the extent 
possible, VA has fulfilled the duty to assist the veteran in 
this case, and that adjudication of his claims will not 
prejudice the veteran.  


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a wrist condition is denied.

Service connection for osteoarthritis of the cervical spine 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


